                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone:     (702) 634-5000
                                                            5    Facsimile:     (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: william.habdas@akerman.com
                                                            7    Attorneys for Rushmore Loan Management
                                                                 Services, LLC
                                                            8
                                                                                                 UNITED STATES DISTRICT COURT
                                                            9
                                                                                                        DISTRICT OF NEVADA
                                                            10

                                                            11   MEL HUTCHINSON,                                      Case No.: 2:19-cv-01885-JCM-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                            Plaintiff,                  STIPULATION AND ORDER FOR
                      LAS VEGAS, NEVADA 89134




                                                                                                                      EXTENSION OF TIME TO RESPOND TO
                                                            13
AKERMAN LLP




                                                                 v.                                                   COMPLAINT
                                                            14   EQUIFAX INFORMATION SERVICES, LLC,
                                                                 RUSHMORE LOAN MANAGEMENT, AND
                                                            15   WELLS FARGO HOME MORTGAGE,
                                                            16                            Defendants.
                                                            17

                                                            18                Defendant Rushmore Loan Management Services, LLC (Rushmore) and Plaintiff Mel
                                                            19   Hutchinson (Plaintiff), by and through its undersigned counsel of record, hereby stipulate and agree
                                                            20   that Rushmore shall have an additional twenty (20) days, up to and including January 6, 2020, to
                                                            21   respond to Plaintiff's Complaint. Rushmore's response is currently due on December 17, 2019.
                                                            22   …
                                                            23   …
                                                            24   …
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28   …

                                                                 51165997;1
                                                            1                 This is the parties' first request for an extension of this deadline and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3

                                                            4    DATED this 17th day of December 2019.                      DATED this 17th day of December 2019.
                                                            5    AKERMAN LLP
                                                            6    /s/ William S. Habdas                                      /s/ Matthew I. Knepper
                                                            7    NATALIE L. WINSLOW, ESQ.                                   MATTHEW I. KNEPPER, ESQ.
                                                                 Nevada Bar No. 12125                                       Nevada Bar No. 12796
                                                            8    WILLIAM S. HABDAS, ESQ.                                    MILES N. CLARK, ESQ.
                                                                 Nevada Bar No. 13138                                       Nevada Bar No. 13848
                                                            9    1635 Village Center Circle, Suite 200                      5510 South Fort Apache Road, Suite 30
                                                                 Las Vegas, Nevada 89134                                    Las Vegas, Nevada 89148
                                                            10
                                                                 Attorneys for Rushmore Loan Management DAVID H. KRIEGER, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Services, LLC                          Nevada Bar No. 9086
                      LAS VEGAS, NEVADA 89134




                                                            12                                          HAINES & KRIEGER LLC
AKERMAN LLP




                                                                                                        8985 South Eastern Avenue, Suite 350
                                                            13                                          Henderson, Nevada 89123
                                                            14                                                              Attorneys for Mel Hutchinson
                                                            15

                                                            16
                                                                                                                     ORDER
                                                            17
                                                                              IT IS SO ORDERED:
                                                            18

                                                            19

                                                            20
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                            21                                                      Case No. 2:19-cv-01885-JCM-EJY

                                                            22
                                                                                                                    DATED:          December 18, 2019
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 51165997;1
